Citation Nr: 0101989	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
from a November 1997 rating decision denying a claim to 
reopen a claim for entitlement to service connection for a 
skin disorder, claimed as secondary to herbicide exposure.

2.  Whether the veteran submitted a timely substantive appeal 
from a February 2000 rating decision denying entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO). 


FINDINGS OF FACT

1.  In November 1997, the RO denied a claim to reopen a claim 
for service connection for a skin disorder claimed as 
secondary to herbicide exposure.

2.  By means of a VA Form 9, received in January 1998, the 
appellant filed a Notice of Disagreement (NOD) regarding the 
RO's denial of the claim to reopen.

3.  In September 2000, the RO issued a Statement of the Case 
(SOC) which addressed the skin disorder claim.

4.  Within 60 days of the issuance of the SOC, the appellant 
did not request an extension or submit an appeal which 
alleged specific error of fact or law in the denial of the 
skin disorder claim.

5.  In a February 2000 rating decision, the RO denied a claim 
for entitlement to TDIU.

6.  By means of a VA Form 1-646, dated and presumably 
received in April 2000, the appellant filed an NOD regarding 
the RO's denial of the TDIU claim.

7.  In September 2000, the RO issued an SOC which addressed 
the TDIU claim.

8.  The appellant has not yet filed a substantive appeal with 
respect to the February 2000 decision denying a claim for 
TDIU.

9.  The appellant was provided notice in the August 2000 
Board remand and in the September 2000 letter that 
accompanied the SOC that in order for his claims to receive 
appellate review, a timely substantive appeal as to each 
issue was required, and he was further provided notice of the 
regulations pertinent to the issue of timeliness and adequacy 
of substantive appeals in the September 2000 SOC.


CONCLUSIONS OF LAW

1.  The Board does not currently have jurisdiction to 
consider the issue of a claim to reopen a claim for service 
connection for a skin disorder claimed as secondary to 
herbicide exposure as the appellant did not submit an 
adequate and timely substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

2.  The Board does not currently have jurisdiction to 
consider the issue of entitlement to TDIU.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of a claim to 
reopen a claim for service connection for a skin disorder 
claimed as secondary to herbicide exposure and a claim for 
TDIU.

In the August 2000 Board remand and in the September 2000 
letter that accompanied the SOC, the veteran and his 
representative were notified that in order for his claims to 
receive appellate review, a timely substantive appeal as to 
each issue was required.  See 38 C.F.R. § 20.203 (2000); 
Bernard v. Brown, 4 Vet. App. 384 (1993); cf. Marsh v. West, 
11 Vet. App. 468 (1998).  The September 2000 SOC, issued to 
the veteran and his representative, provided notice of the 
regulations pertinent to the issue of timeliness and adequacy 
of substantive appeals.  Since the issuance of the SOC, 
neither the veteran nor his representative has provided a 
response which can be construed as a substantive appeal as to 
either issue.  Thus, the Board concludes that its 
consideration of these issues does not violate the veteran's 
procedural rights.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination by 
the VA, governing statutory and regulatory provisions require 
the submission, following an adverse rating action and 
adequate notice thereof, of a notice of disagreement and, 
following issuance of a statement or supplemental statement 
of the case, an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000); see 
Roy v. Brown, 5 Vet. App. 554 (1993).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Id.  The 
substantive appeal must be filed within a year of notice of 
the adverse rating action, or within 60 days of the issuance 
of the SOC, whichever is longer.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).

Skin disorder claim

There has not been an adequate, timely appeal of the claim to 
reopen a claim for entitlement to service connection for a 
skin disorder, so any purported appeal is not in conformity 
with the law.  Therefore, the appeal was not perfected, and 
the Board is without jurisdiction to adjudicate this claim.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (2000); 
YT v. Brown, 9 Vet. App. 195 (1996).

As regards the claim to reopen a claim for entitlement to 
service connection for a skin disorder, claimed as secondary 
to herbicide exposure, the Board notes that the RO denied the 
veteran's September 1997 claim to reopen that issue in 
November 1997.  Thereafter, in a VA Form 9 which was received 
at the RO on January 30, 1998, the veteran expressed his 
disagreement with the denial of his claim to reopen a claim 
for service connection for a skin disorder. 

In the August 2000 Board remand, the RO was requested to 
issue an SOC as to this issue.  The RO was directed that the 
case should only be returned to the Board if the veteran 
filed a substantive appeal.  On September 13, 2000, the RO 
issued an SOC which addressed that issue.  At that time, the 
veteran was again notified that he would need to file a 
substantive appeal in order to continue his appeal.  Nothing 
that can be construed as a substantive appeal was thereafter 
received.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that it does not have jurisdiction over the 
appellant's claim to reopen a claim for service connection 
for a skin disorder claimed as secondary to herbicide 
exposure.  This is so because he did not timely file a 
substantive appeal as to the skin disorder claim.

Accordingly, the Board finds that the appellant failed to 
submit adequate and timely Substantive Appeal on this issue. 
As such, his claim is dismissed.

TDIU claim

In a February 2000 rating action, the RO denied the issue of 
entitlement to TDIU.  The agency notified the veteran of this 
denial in a supplemental statement of the case (SSOC) dated 
in the same month.  Thereafter, in a VA Form 1-646, dated in 
April 2000, the veteran's representative expressed 
disagreement with the denial of entitlement to TDIU.  

In an August 2000 Board remand, the RO was requested to issue 
an SOC as to this issue.  The RO was directed that the case 
should only be returned to the Board if the veteran filed a 
substantive appeal.  On September 13, 2000, the RO issued an 
SOC which addressed that issue.  At that time, the veteran 
was again notified that he would need to file a substantive 
appeal in order to continue his appeal.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that it does not have jurisdiction over the 
appellant's claim for TDIU.  This is so because he has not 
yet filed a substantive appeal with respect to the RO's 
February 2000 decision denying the TDIU claim.  Consequently, 
the appeal is dismissed without prejudice.

Because the Board does not currently have jurisdiction to 
consider the merits of the appellant's TDIU claim, the appeal 
of this issue must be dismissed.  However, as the time for 
the filing of a substantive appeal may not have yet expired 
as of the date this decision is issued, see 38 C.F.R. 
§ 20.302(b) (2000), the Board will dismiss the appeal without 
prejudice to the appellant's right to further pursue an 
appeal of this claim by satisfying the jurisdictional 
requirements.


ORDER

The claim to reopen a claim of entitlement to service 
connection for a skin disorder claimed as secondary to 
herbicide exposure is dismissed.

The claim of entitlement to TDIU is dismissed without 
prejudice.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

